NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Submitted May 1, 2009*
                                       Decided May 1, 2009      

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 08‐3579

VETTER G. MOORE,                                     Appeal  from the United States District
     Petitioner‐Appellant,                           Court for the Southern District of Indiana
                                                     Terre Haute Division.
       v.
                                                     No. 2:08‐cv‐341‐WTL‐JMS
HELEN J. MARBERRY,
     Respondent‐Appellee.                            William T. Lawrence,
                                                     Judge.

                                          O R D E R

        Vetter Moore, a federal inmate, filed a petition for habeas corpus under 28 U.S.C.
§ 2241, which the district court construed as challenging the conditions of his confinement
and his transfer from a prison in Pennsylvania to one in Indiana.  The court summarily
dismissed the petition, reasoning that Moore cannot use § 2241 to challenge the conditions


       *
         The appellee was not served with process in the district court and is not participating
in this appeal.  After examining the appellant’s brief and the record, we have concluded that
oral argument is unnecessary.  Thus, the appeal is submitted on the brief and the record.  See
FED. R. APP. P. 34(a)(2).
No. 08‐3579                                                                               Page 2

of confinement and that transfers between federal facilities are committed wholly to the
discretion of the Federal Bureau of Prisons.

        Moore appeals, but we cannot discern a legal argument in his semi‐coherent
submission.  Even pro se litigants must provide a statement of the issues presented for
review along with corresponding legal argument and citations to authorities.  See FED. R.
APP. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  As best we can tell
Moore argues that the indictment underlying his 1991 conviction was fake and that prison
officials falsely labeled him a snitch so that his cellmate would kill him.  But we fail to see
how these contentions relate to the district court’s decision and note that Moore has
repeatedly challenged the validity of his indictment in many of the 100‐plus collateral
petitions and 30 appeals he has filed in federal courts around the country.  

        Accordingly, the appeal is DISMISSED.  And we caution Moore not to file anything
else covering the same ground.  We have already sanctioned him $100 and barred him from
future filings relating to Moore v. Bezy, No. 2:06‐cv‐00157‐LJM‐WTL (S.D. Ind. filed Aug. 1,
2006), and Moore v. Bezy, No. 2:06‐cv‐00017‐LJM‐WTL (S.D. Ind. filed Jan. 19, 2006).  See In re
Moore, No. 08‐1962 (7th Cir. filed May 1, 2008).  If he continues to waste this court’s time
with frivolous filings, we will impose further sanctions.